Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted March 26, 2021, wherein claims 27, 32, 34, and 36-40 are amended, claims 1, 14, 16-18, 23-26, 30, and 31 are canceled, and new claims 41-45 are introduced.  This application was filed March 25, 2019, and makes no priority claims.
Claims 27-29, 32, 34, and 36-45 are pending in this application.
Claims 27-29, 32, 34, and 36-45 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted March 26, 2021, with respect to the rejection of instant claims 1, 14, 16-18, 23-25, 27-32, 34, 36, 37, 39, and 40 under 35 USC 103 for being obvious over Eickelman et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to be commensurate in scope with evidence of unexpected results on the record.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted March 26, 2021, with respect to the rejection of instant claim 38 under 35 USC 103 for being obvious over Eickelman et al. in view of Bindra et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to be commensurate in scope with evidence of unexpected results on the record.  Therefore the rejection is withdrawn.



	Currently claims 27-29, 32, 34, and 36-45 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted March 26, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed toward a method of treating diabetes in a subject in need thereof comprising administering to the subject a combination of three specific antidiabetic agents, namely the DPP IV inhibitor sitagliptin, the biguanide metformin, and the SGLT2 inhibitor dapagliflozin.  The base claim 27 further requires specific daily doses of the three therapeutic agents which are much lower than the typical therapeutic doses of these compounds used in monotherapy.
	The prior art does not disclose combination treatment with these three compounds at the specific low dose recited in the claims.  The closest prior art reference, Eickelman et al. WO2010/092125, (of record in previous action) discloses triple combinations of a SGLT2 inhibitor, a DPP IV inhibitor, and a third antidiabetic agent which can be metformin.  The reference further discloses broad dosage ranges of these three compounds which include lower ends encompassing the claimed amounts, as described in the previous office actions of record, and further states that in general combination therapy allows for administration of doses lower than those typically administered for monotherapy and can produce a maximal effect greater than that the maximum effect observed for monotherapy.  However, the reference does not specifically disclose the combination of dapagliflozin, prima facie case of obviousness against the claimed invention.
Accordingly, Applicant’s amendment submitted March 26, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/30/2021